DETAILED ACTION2
This communication is responsive to IDS filed 03/23/2021.  
Claims 1, 3 and 5-20 (renumbered as 1-18) are allowed.
Claims 2 and 4 have been cancelled.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
3.	Claims 1, 3 and 5-20 now renumbered as 1-18, are allowable over the prior arts of record.

4.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a communication system that provides feedback data for water consuming device.
Claims 1, 15 and 20 are considered allowable since the prior art of record fails to teach and /or suggest “receive, via the data collection interface from the at least one collection device, the user data describing a biological characteristic of the user, determine feedback data corresponding to water flow from the water device based on the biological characteristic of the user described by the user data from the at least one collection device, and 
provide, via the output interface to the water consuming device, the feedback data for controlling the water flow from the water consuming device based on the user data” (claim 1),
“receive, via the data collection interface, the user data corresponding to the biological characteristic of the user; 
analyze the user data corresponding to the biological characteristic of the user to determine feedback data for the water consuming device; and 
provide, via the output interface, the feedback data to the at least one water consuming device for modifying water flow from the at least one water consuming device based on the analysis of the user data” (claim 15),
“receiving, at a data collection interface, sensor data from at least one first device, the sensor data describing a biological characteristic of a user; 
performing, using a controller, an analysis of the sensor data, describing the biological characteristic of the user, from the at least one first device; and 
generating, using the controller, feedback data based on the analysis of the sensor data; 
providing the feedback data to a second device, the feedback data configured to operate a second device based on the sensor data from the at least one first device,
wherein the at least one first device or the second device is a water consuming device” (claim 20).  
Therefore, claims 1, 15 and 20 are presently allowed in combination of thereof all other limitations in the claims.  Their dependent claims 3, 5-14 and 16-19 are also allowable based on the same subject matter.
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215.  The examiner can normally be reached on Mon thru Fri 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAWEN A PENG/Primary Examiner, Art Unit 2158